Citation Nr: 0005191	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left tibia and fibula with 
laceration.

2. Entitlement to an effective date earlier than November 14, 
1997, for the award of a 10 percent rating for residuals 
of a fracture of the left tibia and fibula with 
laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's service-connected residuals of a fracture of 
the left tibia and fibula with laceration produce of mild 
limitation of motion of the left ankle; there is no more 
than moderate incomplete paralysis of left foot movement. 

3. The veteran filed his initial claim for service connection 
for residuals of a left ankle injury on December 1, 1986.

4. Service connection for residuals of a fracture of the left 
tibia and fibula with laceration was granted by an April 
1987 rating decision, effective December 1, 1986, the date 
of claim; the veteran did not appeal the noncompensable 
rating at that time or after the RO continued it in 
January 1991.  

5. The veteran's formal claim for an increased evaluation of 
his service-connected left lower extremity was received at 
the RO on November 14, 1997; there was a report of contact 
with the veteran on October 31, 1997 regarding his VA 
disability compensation and noting that he was to be 
provided an application form.

6. By an April 1998 rating decision, the RO granted an 
increased evaluation of 10 percent disabling for the 
veteran's service-connected residuals of a fracture of the 
left tibia and fibula with laceration, effective from 
November 14, 1997, the date of receipt of the formal 
application.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 
10 percent for residuals of a fracture of the left tibia 
and fibula with laceration are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262, 4.124a, Diagnostic Code 8523 
(1999).

2. An effective date of October 31, 1997 for the award of a 
10 percent rating for residuals of a fracture of the left 
tibia and fibula with laceration is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  The veteran's service medical records 
reflect that, as a result of a February 1972 motorcycle 
accident, he sustained an open comminuted fracture of the 
left tibia and fibula as well as lacerations of the anterior 
and posterior tibial and peroneal arteries.  A November 1972 
Medical Board Report considered the veteran's injuries and 
residuals thereof and concluded that he was unfit for duty.  
In December 1972, the Physical Evaluation Board determined 
that the veteran was unfit because of physical disability and 
his combined disability rating was 10 percent according to VA 
Diagnostic Code 5262.  In January 1973, the Physical 
Evaluation Board reconsidered it findings and concluded that 
the veteran was unfit because of physical disability and this 
disability was ratable at 40 percent according to VA 
Diagnostic Codes 5299-5262.  He was separated from the 
service in February 1973.  In September 1974, a military 
Physical Evaluation Board reported that the veteran was unfit 
because of physical disability, which was ratable at 20 
percent according to VA Diagnostic Code 8523.  The report 
noted that the veteran had neurapraxia of the anterior tibial 
nerve.

On December 1, 1986, the RO received the veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
which he initiated his claim of entitlement to service 
connection for a left ankle injury.  On the application form 
he did not indicate having previously filed a claim for 
disability compensation or pension.

By an April 1987 rating decision, the RO granted service 
connection for residuals of a fracture of the left tibia and 
fibula with laceration and a noncompensable (0 percent) 
evaluation was assigned.  This decision was based on the 
veteran's service medical records, which showed treatment for 
the February 1972 motorcycle accident, and VA outpatient and 
hospitalization records, which showed treatment for unrelated 
complaints.  This determination was effective from December 
1, 1986, the date of the veteran's claim.  It was noted in 
the rating decision that the rating reflected the veteran's 
failure to report for a scheduled examination of the 
disability.

The record shows that the veteran did not appeal the initial 
rating determination or a subsequent rating determination in 
early 1991 that continued the noncompensable evaluation.  A 
VA report of contact with the veteran on October 31, 1991 
mentioned the left lower leg and that he was retired out of 
service with a 20 percent disability.  It was noted in the 
report of contact that he was to be furnished a VA benefit 
application form.  

The completed form was received at the RO on November 14, 
1997.  The veteran claimed that, at the time of his initial 
injury, his left foot had been completely severed from his 
leg, except for a fold of skin, and had to be reattached with 
a splint and a series of grafts.  The veteran also claimed 
that his condition seemed to be getting worse over time and 
causing increasingly more limitation at work.  

A March 1998 report of VA examination reflects that the 
veteran complained of intermittent left lower leg pain with 
weight bearing activities and indicated that his symptoms 
increased with strenuous physical exercise.  The veteran also 
complained of a painful lump over the first metatarsal and 
great toe with weight bearing activity, numbness over the 
dorsum of the foot, and decreased range of motion of the 
ankle and great toe.  He denied experiencing any giving way.  
Physical examination revealed that the veteran's gait was 
within normal limits, there was a 16 centimeter (cm) scar 
over the anterior left lower leg and a 9 cm scar of the left 
lateral leg with a depression and muscle absence.  The 
veteran was able to stand on his toes with difficulty with 
the left foot.  There was no obvious deformity with the legs 
or feet with standing.  Range of motion testing of the ankle 
revealed dorsiflexion to 20 degrees, plantar flexion to 50 
degrees, abduction to 10 degrees and adduction to 15 degrees.  
Motor examination revealed 5 out of 5 in the ankles and 5 out 
of 5 flexion in the left great toe and 1 out of 5 extension 
in the left great toe.  The examiner noted tenderness on 
palpation over the mid-tibular shaft, deep tendon reflexes 
were +3 out of 4, and peripheral pulses were +2 out of 4.  
Sensory examination demonstrated spotty decreases as well as 
increases over the dorsum of the left foot.  The examiner 
noted that a November 1997 X-ray study of the left tibia 
revealed compression plates on either side of the distal 
tibia and a healed fracture over the distal fibula.  No 
evidence of osteomyelitis was noted.  The diagnoses were 
status post fracture left tibia and fibula with open 
reduction and internal fixation, mild decreased range of left 
ankle motion, and calcaneal spur (heel spur).

A March 1998 radiology report noted a small calcaneal spur at 
the plantar aspect of the left foot.  The skeletal structures 
were otherwise intact and appeared unremarkable for age.  A 
metal plate at the distal tibia was also noted.

Upon consideration of the foregoing, by an April 1998 rating 
decision, the RO assigned an increased evaluation of 10 
percent under Diagnostic Code 8523 criteria for the veteran's 
service-connected residuals of a fracture of the left tibia 
and fibula with laceration.  This rating was effective from 
November 14, 1997, the date of receipt of the veteran's 
completed VA benefit application form.

In his May 1998 notice of disagreement, the veteran stated 
that "the severance pay is the date that all this should be 
started at."  

Thereafter, in his October 1998, VA Form 9, Appeal to Board 
of Veterans' Appeals, the veteran claimed that the 
"effective date of this claim is the date of discharge which 
is February 24, 1973."  He notes that he was on the T.D.R.L. 
[Temporary Disability Retirement List] in January 1973, rated 
as 40 percent service-connected upon discharge.  The veteran 
refers to 38 U.S.C.A. § 501(a) cited on page 4 of the 
September 1998 statement of the case and argues that, "as I 
was on the T.D.R.L. [Temporary Disability Retirement List] 
and received severance pay, that the date of my examination 
to establish this will be accepted as the date of receipt of 
the claim."  Accordingly, the veteran argues that, pursuant 
to 38 U.S.C.A. § 5110(a), the date of receipt of benefits 
should the date of receipt of claim, which is February 24, 
1973, the date of discharge.  

With respect to the issue of entitlement to an increased 
evaluation for his service-connected residuals of a fracture 
of the left tibia and fibula with laceration, the veteran 
states that he was determined to be 40 percent disabled by 
the Physical Evaluation Board on February 24, 1973, while on 
T.D.R.L. prior to discharge, this evaluation was reduced to 
20 percent disabling 19 months after discharge, and continued 
as a permanent 20 percent rating two years after discharge.  
Accordingly, the veteran argues that he is entitled to a 20 
percent evaluation for his service-connected residuals of a 
fracture of the left tibia and fibula with laceration.

Increased Evaluation

Criteria:  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1999).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1999), which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The VA Office of the 
General Counsel has issued a precedent opinion that appears 
to mandate such consideration even where the veteran is in 
receipt of the maximum percentage under the diagnostic codes 
pertaining to limitation of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis:  Initially, the Board finds that the veteran's 
claim for an increased rating is well-grounded pursuant to 38 
U.S.C.A. § 5107 in that his claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  After reviewing the 
record, the Board is satisfied that all relevant, available 
evidence is on file and the statutory duty to assist the 
appellant in the development of evidence relevant to his 
claim has been satisfied.  38 U.S.C.A. § 5107.  The veteran 
received a comprehensive examination in connection with the 
claim and no other records relevant to the evaluation have 
been mentioned.  Nor has a more recent examination as 
comprehensive of the disability as the VA examination in 
early 1998 been reported.

The veteran's service-connected residuals of a fracture of 
the left tibia and fibula with laceration is presently rated 
as 10 percent disabling under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8523.  38 C.F.R. § 4.124(a), Diagnostic Code 
8523, provides that a compensable rating for disability of 
the anterior tibial nerve (deep peroneal) is warranted when 
there is evidence of moderate incomplete paralysis (10 
percent), and higher rating is warranted for severe (20 
percent) incomplete paralysis or complete (30 percent) 
paralysis of the nerve.

The evidence shows that the veteran is able to stand on his 
toes with difficulty with the left foot, he has tenderness on 
palpation over the mid-tibular shaft, deep tendon reflexes 
and peripheral pulses were +2 out of 4 bilaterally, and 
sensory examination revealed spotty decreases as well as 
increases over the dorsum of the left foot.  There was no 
obvious deformity of the legs or feet with standing.  Motor 
examination was complete in the ankles; the left great toe 
had 5 out of 5 flexion and 1 out of 5 extension.  The 
diagnoses included mild decreased range of motion of the left 
ankle.  Accordingly, the evidence does not show that the 
veteran has more than moderate incomplete paralysis of the 
left lower extremity.  As such, there is no basis for an 
increased evaluation to 20 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8523.  

Another Diagnostic Code which is potentially applicable to 
the veteran's service-connected residuals of a fracture of 
the left tibia and fibula with laceration is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 which permits a 10 percent 
rating for malunion of the tibia and fibula with slight knee 
or ankle disability and a 20 percent rating if such 
impairment is moderate.  However, inasmuch as the medical 
evidence does not show that the veteran has malunion of the 
tibia and fibula and the examiner did not indicate more than 
mild limitation of motion as a disabling manifestation of the 
disability, the Board believes that an evaluation in excess 
of 10 percent under this Diagnostic Code is not warranted at 
this time.

The Board acknowledges the veteran's argument that he is 
entitled to a 20 percent rating for his service-connected 
residuals of a fracture of the left tibia and fibula with 
laceration because this disorder was rated as 20 percent 
disabling by the Physical Evaluation Board 19 months after 
discharge and was continued as a permanent 20 percent rating 
two years after discharge.  However, the actions to which the 
veteran refers, that is the ratings by the Physical 
Evaluation Board, were actions taken by the service 
department, not by the VA.  The Board is bound in its 
decisions by applicable statutes, VA regulations, 
instructions of the Secretary, and precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 19.5 (1999); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The disability evaluations by the service department 
were not provided to the RO until many years after service.  
According to the VA rating schedule ratings are to be in 
accord with functional impairment.  Thus the choice of rating 
criteria by the service department would reflect the 
contemporaneous assessment but that is subject to adjustment 
in accord with the current findings.  Horowitz v. Brown, 5 
Vet. App. 217, 224 (1993).  Factors to be evaluated are 
function affected, anatomic localization and analogous 
symptomatology.  Lendenmann v. Principi, 3 Vet. App. 345, 
350-51 (1992).  See also 38 C.F.R. §§ 4.20, 4.21.  

As the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a fracture of the left 
tibia and fibula with laceration, the benefit-of-the- doubt 
rule is inapplicable; and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Earlier Effective Date

Criteria:  In general, the effective date for an increase 
will be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1) (1999).  If VA receives the application within 
one year from separation from service, then the effective 
date of the award of disability compensation shall be the day 
following separation from service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  Under 38 U.S.C.A. § 5110(b)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2).  "Application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Under 38 
C.F.R. § 3.155, the submission of certain medical records may 
constitute an "informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157 specifies that 
where a claimant's formal claim for compensation has already 
been allowed, receipt of, inter alia, an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as an informal claim filed 
on the date of the examination or hospital admission.  An 
application, formal or informal, which has not been finally 
adjudicated, is a pending claim.  38 C.F.R. § 3.160(c).

Analysis:  In the instant case, the veteran contends that his 
10 percent disability rating for residuals of a fracture of 
the left tibia and fibula with laceration should be 
retroactive to when he was released from service.  However, a 
review of the record shows that, although the veteran was 
discharged from service in February 1973, he did not file a 
claim until December 1986.  Accordingly, the RO granted 
service connection for residuals of a fracture of the left 
tibia and fibula, with lacerations, and evaluated it as 10 
percent disabling, effective from December 1986.  Inasmuch as 
the veteran did not appeal this decision, it is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Under 38 C.F.R. § 
3.105(a), "[p]revious determinations which are final and 
binding, including decisions of ... degree of disability ... 
will be accepted as correct in the absence of clear and 
unmistakable error."  

Thereafter, in November 1997, the RO received the veteran's 
request for an increased evaluation of his service-connected 
residuals of a fracture of the left tibia and fibula with 
laceration.  Upon consideration of a March 1998 report of VA 
examination, the RO granted an increased rating for this 
disorder to 10 percent disabling, effective from November 
1997, the date of receipt of the veteran's request for an 
increased rating.  

The Board acknowledges the veteran's argument that, "as I 
was on the T.D.R.L. [Temporary Disability Retirement List] 
and received severance pay, that the date of my examination 
to establish this will be accepted as the date of receipt of 
the claim."  As noted above, the regulations consider 
"claim" and "application" as being defined broadly to include 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Additionally, 38 C.F.R. § 3.155(a) provides that "any 
communication or action, indicating an intent to apply for ... 
benefits under the laws administered by the [VA], from a 
claimant ... may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  

The Board notes that the veteran's examination to establish 
his severance pay contained no indication of his intent to 
apply for benefits and, indeed, he did not apply for such 
benefits until many years after his discharge from service in 
December 1986.  In this regard, the Board notes that the 
regulations do provide that in some circumstances a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, but only when the claim is for 
an increase or an attempt to reopen a previously denied 
claim.  38 C.F.R. § 3.157.  Neither situation was present in 
1973, at the time of the Physical Evaluation Board 
determination of the veteran's disability.

However, the Board must point out that the VA report of 
contact on October 31, 1999 identified the left lower leg.  
The veteran undoubtedly discussed the disability evaluation 
for the left leg as the report noted he would be provided the 
appropriate application form.  He returned the form in a 
timely manner and specifically mentioned the disability of 
the left leg.  Therefore, the Board concludes that the record 
does allow for an effective date, prior to November 14, 1997, 
for assignment of a 10 percent evaluation for residuals of a 
fracture of the left tibia and fibula with laceration.  In 
this case, the record viewed liberally supports the 
conclusion that VA received an informal claim for increase on 
October 31, 1997.  38 C.F.R. § 3.155.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the left tibia and fibula with laceration is 
denied.


An effective date of October 31, 1997 for a 10 percent rating 
for residuals of a fracture of the left tibia and fibula with 
laceration is granted, subject to the regulations governing 
the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

